MEMORANDUM **
Lewis Green appeals pro se the district court’s order dismissing, pursuant to Fed. R.Civ.P. 12(b)(6), his action alleging that he was improperly terminated from a Ph.D. program at the Graduate Theological Union. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim, Kimes v. Stone, 84 F.3d 1121, 1126 (9th Cir.1996), and we affirm.
The district court properly dismissed Green’s disability claim because Green failed to allege a protected disability under the Americans with Disability Act or the Rehabilitation Act. See Sanders v. Arneson Prods., Inc., 91 F.3d 1351, 1354 (9th Cir. 1996).
The district court properly dismissed Green’s due process claim because Green failed to allege a sufficient connection between the private parties and state action. See Sutton v. Providence St. Joseph Med. Ctr., 192 F.3d 826, 835-36 (9th Cir.1999).
The district court properly dismissed Green’s First Amendment claim alleging an impermissible entanglement of church and state because it was barred by the Eleventh Amendment. See Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100-01, 104 S.Ct. 900, 79 L.Ed.2d 67 (1984).
Green’s other claims raised before the district court but not on appeal are deemed abandoned. See Williamson v. Gen. Dynamics Corp., 208 F.3d 1144, 1149 (9th Cir.), cert. denied, 531 U.S. 929, 121 S.Ct. 309, 148 L.Ed.2d 247 (2000).
Green’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.